After argument of these cases and before any decision was delivered, counsel for plaintiff in error moved to withdraw the bills of exceptions, on the ground that each case had been settled. In support of the motion, he presented the written agreements of counsel of record for defendants in error, stating that a settlement had been agreed upon, and consenting that the cases might be withdrawn. On the hearing, other counsel who had been heard on the argument, not representing the original parties but others who were interested in the decision, objected to the withdrawal, and cited the case in 41 Ga° 523. The motion to withdraw was sustained.